EXHIBIT 3.1(i) ARTICLES OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF PREMIER FINANCIAL BANCORP, INC. Pursuant to KRS 271B.10-060, the undersigned corporation executes these articles of amendment to its articles of incorporation: (A) The name of the corporation is Premier Financial Bancorp, Inc. (B) The following amendment to the articles of incorporation was duly adopted by the board of directors of the corporation on September 16, 2009 without shareholder action.Shareholder action was not required: Issuance of Twenty Two Thousand Two Hundred Fifty Two (22,252) shares of Premier Financial Bancorp, Inc. Fixed Rate Cumulative Perpetual Preferred Stock, Series A, as set forth on the Certificate of Designations attached hereto as Annex I, made a part hereof and incorporated by reference into these Articles of Amendment. IN WITNESS WHEREOF, the undersigned duly authorized officer has executed these articles of amendment.
